 

Exhibit 10.60

ARAVIVE, INC. (formerly known as Versartis, Inc.)

Non-Employee Director Compensation Policy

Adopted by the Board:  March 3, 2014

Amended by the Compensation Committee:  May 21, 2015

Amended by the Compensation Committee:  March 17, 2016

Amended by the Compensation Committee:  January 3, 2019

 

The Board of Directors (the “Board”) of Aravive, Inc (formerly known as
Versartis, Inc., (the “Company” approved the following compensation policy (the
“Policy”) for non-employee directors of the Company, which became effective upon
the closing of the Company’s initial public offering. The Policy was amended by
the Compensation Committee of the Board effective May 21, 2015 and March 17,
2016 and January 3, 2019. For purposes of this Policy, a “Non-Employee Director”
is a director who has not served as an employee or executive officer of the
Company or its affiliates or otherwise provided services to the Company or its
affiliates in a capacity other than as a director during the preceding year.

 

1.

Cash Compensation. Each Non-Employee Directors will receive the following cash
compensation:

 

 

a.

All Non-Employee Directors. Each Non-Employee Director will receive annual cash
compensation in an amount equal to $ 40,000, accruing and payable on a quarterly
basis at the end of each calendar quarter of service, as an annual retainer for
his or her Board service.

 

 

b.

Chair or Executive Chair of the Board. In addition to the compensation provided
under any other provision of this Policy, the chairperson or executive
chairperson of the Board will receive annual cash compensation in an amount
equal to $30,000, accruing and payable on a quarterly basis at the end of each
calendar quarter of service, as an annual retainer for his or her service as
chairperson or executive chairperson of the board of directors; provided that
the total cash compensation to be received by the chairperson or executive
chairperson of the Board for services on the Board and all committees thereof
shall be capped at $70,000.

 

 

c.

Audit Committee Chair/Member. In addition to the compensation provided under any
other provision of this Policy, the chairperson of the Audit Committee will
receive annual cash compensation in an amount equal to $15,000 and each other
member of the Audit Committee will receive annual cash compensation in an amount
equal to $7,500, accruing and payable on a quarterly basis at the end of each
calendar quarter of service, as an annual retainer for his or her service as
chairperson or member, as applicable, of the Audit Committee.

 

 

d.

Compensation Committee Chair/Member. In addition to the compensation provided
under any other provision of this Policy, the chairperson of the Compensation
Committee will receive annual cash compensation in an amount equal to $12,500
and each other member of the Compensation Committee will receive annual cash
compensation in an amount equal to $5,000, accruing and payable on a quarterly
basis at the end of each calendar quarter of service, as an annual retainer for
his or her service as chairperson or member, as applicable, of the Compensation
Committee.

 

 

e.

Nominating and Corporate Governance Committee Chair/Member. In addition to the
compensation provided under any other provision of this Policy, the chairperson
of the Nominating and Corporate Governance Committee will receive annual cash
compensation in an amount equal to $10,000 and each other member of the
Nominating and Corporate Governance Committee will receive annual cash
compensation in an amount equal to $3,500, accruing and payable on a quarterly
basis at the end of each calendar quarter of service, as an annual retainer for
his or her service as chairperson or member, as applicable, of the Nominating
and Corporate Governance Committee.

 

 

--------------------------------------------------------------------------------

 

2.

Equity Compensation. Each Non-Employee Director will receive the following
equity awards under the Company’s 2014 Equity Incentive Plan (the “Plan”) as
consideration for service on the Board. Each equity award granted under this
Policy will be made in accordance with the Plan and will individually be
approved by the Board or the Compensation Committee. Vesting of all equity
awards granted under this Policy is subject to the applicable Non-Employee
Director’s “Continuous Service” (as defined in the Plan) from the date of grant
through each applicable vesting date. Each equity award granted under this
Policy will be granted with an exercise price (if applicable) equal to the fair
market value of the Company’s common stock on the date of grant and will be
subject to the Company’s standard form of Option Agreement, as most recently
adopted by the Board or Compensation Committee for use under this Policy.

 

 

a.

Annual Equity Awards. Annual Equity Awards. Each year, the Board or Compensation
Committee will grant each continuing Non-Employee Director options to acquire
7,500 shares of common stock, vesting 1/12th per month with full vesting, if not
fully vested at such time, on the date of the Aravive Inc.'s next annual meeting
of stockholder. Such annual equity awards will ordinarily be approved in
conjunction with the annual stockholder meeting.

If a new Non-Employee Director is elected or appointed to the Board at a time
other than at the annual stockholder meeting, then, in addition to the New
Non-Employee Director Grants, the Board or Compensation Committee will grant the
new Non-Employee Director an option to purchase  shares of common stock, such
number of shares of common stock equity equal to the product of 7,500 and a
fraction with (i) a numerator equal to the number of days between the date of
the Director’s initial election or appointment to the Board and the date which
is the first anniversary of the date of the most recent annual stockholder
meeting occurring before the new Non-Employee Director is elected or appointed
to the Board, and (ii) a denominator equal to 365. (For example, if the last
annual stockholder meeting was held on June 1, 2018, and a Director is appointed
to the Board for the first time on August 1, 2018, such fraction would be
304/365.) Such award will vest, subject to Continuous Service, in equal annual
installments between the date of grant and the first anniversary of the date of
the most recent annual stockholder meeting occurring before the new Non-Employee
Director is elected or appointed to the Board.  

 

3.

Expenses. The Company will reimburse Directors for ordinary, necessary and
reasonable out-of-pocket travel expenses to cover in-person attendance at and
participation in Board meetings.

 

4.

Philosophy. This Policy is designed to attract and retain experienced, talented
individuals to serve on the Board. The Board, or a duly authorized committee
thereof, will generally review director compensation on an annual basis. This
Policy, as amended from time to time, may take into account the time commitment
expected of Non-Employee Directors, best practices in board member compensation,
the economic position of the Company, broader economic conditions, market rates
of board member compensation, historical compensation structure, the advice of
the compensation consultant that the Compensation Committee or the Board may
retain from time to time, and the potential dilutive effect of equity awards on
our stockholders. Under this Policy, Non-Employee Directors receive cash and
equity compensation to recognize their day to day contributions, recognizing the
level of responsibility as well as the necessary time commitment involved in
serving in a leadership role and/or on committees. Consistent with our
philosophy on executive compensation, we believe that stock ownership by
Non-Employee Directors provides an incentive to act to maximize long-term
stockholder value instead of short-term gain. Further, we believe that
stock-based awards are essential to attracting and retaining talented Board
members. When options are granted, these options have an exercise price that is
not less than the fair market value of the Company’s common stock on the date of
grant, so that options provide a return only if the fair market value
appreciates over the period in which the option vests and remains exercisable.

2

 